BLACKROCK LEGACY SECURITIES PUBLIC-PRIVATE TRUST AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST Dated as of July 24, 2009 TABLE OF CONTENTS Page ARTICLE I The Trust Name 1 Definitions 1 ARTICLE II Trustees Number and Qualification 2 Term and Election 2 Resignation and Removal 3 Vacancies 3 Meetings 3 Trustee Action by Written Consent 4 Officers 4 ARTICLE III Powers and Duties of Trustees General 4 Investments 4 Legal Title 4 Issuance and Repurchase of Shares 5 Borrow Money or Utilize Leverage 5 Delegation; Committees 5 Collection and Payment 5 Expenses 5 By-Laws 6 Miscellaneous Powers 6 Further Powers 6 ARTICLE IV Advisory, Management and Distribution Arrangements Advisory and Management Arrangements 6 Distribution Arrangements 6 Parties to Contract 7 ARTICLE V Limitations of Liability and Indemnification No Personal Liability of Shareholders, Trustees, etc. 7 Mandatory Indemnification 7 No Bond Required of Trustees 8 No Duty of Investigation; Notice in Trust Instruments, etc. 8 Reliance on Experts, etc. 9 ARTICLE VI Shares of Beneficial Interest Beneficial Interest 9 Other Securities 9 Rights of Shareholders 9 Trust Only 9 Issuance of Shares 9 Register of Shares 10 Transfer Agent and Registrar 10 i Transfer of Shares 10 Notices 10 ARTICLE VII Custodians Appointment and Duties 10 Central Certificate System 11 ARTICLE VIII
